Citation Nr: 1032365	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent 
for residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (RO).


FINDING OF FACT

The Veteran's service-connected residuals of a left wrist injury 
are manifested by dorsiflexion to 20, 41, 44, 50, and 60 degrees 
out of a full 70 degrees; palmar flexion to 10, 27, 33, 70, and 
80 degrees out of a full 80 degrees; ulnar deviation to 17, 35, 
and 45 degrees out of a full 45 degrees; and radial deviation to 
15, 20, 22, and 23 out of a full 20 degrees, to include the 
reduced range of motion upon repetitive movement; but no 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a left wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's letters, dated in March 2008 and September 2008, advised 
the Veteran of the necessary elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Specifically, the RO's September 2008 letter informed the Veteran 
of what evidence was required to substantiate his claim for 
increased disability ratings and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence or information in his possession to the RO.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
residuals of a left wrist injury.  38 C.F.R § 3.159(c)(4).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate and they provide sufficient detail to 
determine the severity of the Veteran's service-connected left 
wrist disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

At his September 2009 hearing before the Board, the Veteran 
indicated that he wished to have another VA examination as the 
March 2008 VA examiner did not use a goniometer to measure the 
range of motion affected by his left wrist disorder.  The 
Veterans Law Judge adjudicating this matter remanded the case in 
October 2009 to obtain a new VA examination, to include a range 
of motion testing with the use of a goniometer.  Pursuant to the 
October 2009 Board remand, a December 2009 VA joints examination 
report was obtained.  As the December 2009 VA examiner indicated 
that a goniometer was used in the range of motion testing and the 
examination provided sufficient information to determine the 
severity of the Veteran's left wrist disorder, the Board finds 
that there has been substantial compliance with its October 2009 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  As the overlooked 
evidence was not only suggested, but obtained, the Board also 
finds that its duty under 38 C.F.R. § 3.103(c)(2) is met.  Bryant 
v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) (per 
curiam).  As there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection for the Veteran's residuals of a left wrist 
injury was granted by a November 1975 rating decision and a 10 
percent evaluation was assigned under Diagnostic Code 5215, 
effective from July 26, 1975.  The Veteran filed his present 
claim for an increased evaluation for his service-connected left 
wrist disorder in November 2007.  In a May 2008 rating decision, 
the RO continued the 10 percent evaluation for his 
service-connected left wrist disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  The Veteran filed a timely notice of 
disagreement in May 2008 and perfected his appeal in June 2009.

The Veteran's service-connected residuals of a left wrist injury 
are evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Under Diagnostic Code 5215, a maximum 10 
percent evaluation is for assignment when there is limitation of 
minor or major wrist motion with palmar flexion limited in line 
with the forearm or with dorsiflexion less than 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.

A March 2008 VA treatment record noted a medical history of left 
wrist pain.  It was noted that the Veteran had an injury, which 
resulted in a bone graft in 1964, and the injury was aggravated 
in service while handling ammunitions.  The Veteran reported 
increasing weakness, pain, and numbness from the wrist down.

In March 2008, the Veteran was afforded a VA joints examination.  
The Veteran reported that he had a left wrist fracture surgery at 
the age of 18.  He reported that he developed left wrist pain in 
service loading bombs into planes and wore a splint for 4 to 6 
weeks.  After separation, he reported working as a computer 
technician for about 30 years, and over the time he noticed 
increasing amount of discomfort in the left wrist.  The Veteran 
stated that the effect of his left wrist condition on his daily 
activities was essentially not significant other than the pain.  
He reported taking pain medication on a needed basis and feeling 
of loss of strength in the left hand.  The Veteran reported that 
he was right-handed.  He also reported difficulty lifting more 
than 20 pounds, daily pain varying from a 5 to 6 on a scale of 1 
to 10, weakness, occasional stiffness, and lack of endurance with 
regard to his left hand and wrist area.  He denied any heat, 
redness, instability, or flare-ups of the joint disease.  
Precipitating factors were lifting more than 15 to 20 pounds and 
cold weather, and alleviating factors were rest and minor 
devices.  Objectively, the VA examiner noted that surgery was 
done at the age of 18 with no history of dislocations or 
recurrent subluxations, and that at this point the Veteran's left 
wrist had no significant effect on his usual occupation or daily 
activities.  It was noted, however, that the Veteran mentioned 
not golfing or bowling any more as that would increase the 
discomfort in the left hand and wrist area.  The Veteran used no 
braces or assistive devices.  

Upon examination, there was tenderness to palpation of the left 
wrist.  The range of motion was extension to 60 degrees, and 
plantar flexion to 75 degrees with discomfort of about a 5 on a 1 
to 10 scale.  After repetitive motions, dorsiflexion was 50 
degrees; extension was to 70 degrees with discomfort, for which 
the Veteran reported intensity of pain of approximately a 7 on a 
1 to 10 scale.  Palmar flexion was 0 to 80 degrees, radial 
deviation was 0 to 20 degrees, and ulnar deviation was 0 to 45 
degrees.  The VA examiner noted that after repetitive motion, 
palmar flexion was 70 degrees, radial deviation was 15 degrees, 
and ulnar deviation was 35 degrees.  There was weakness of the 
left wrist, as compared to the right wrist.  The Veteran was able 
to approximate the thumb with each of the fingers of the left 
hand without difficulty.  The VA examiner noted that the Veteran 
worked as a computer technician for the previous 30 years and he 
had not missed any work because of the left wrist condition.  The 
impression was residuals of left wrist surgery, with marked 
degenerative joint disease, chronic pain, and limited motion.  X-
ray testing showed marked degenerative osteoarthritic changes in 
the left wrist.


At a September 2009 hearing before the Board, the Veteran 
reported numbness in the left hand, weakness in the grip, and 
stabbing pain in his left hand.  He also stated that he wished to 
have another VA examination as the March 2008 VA examiner did not 
use a goniometer to measure the range of motion affected by his 
left wrist disorder.  Accordingly, in October 2009, the Board 
remanded the case for a new VA examination, to include a range of 
motion testing with a goniometer.

A November 2009 VA examination reflects that the Veteran was seen 
for his wrist pain.  The VA examiner noted that the Veteran's 
left wrist flexion-extension arc was between 10 and 20, which was 
noted to be the point where it started to hurt.  The Veteran had 
grip strength of about 30 on the left, as compared to the normal 
grip strength of about 110 on the right, and had swelling in the 
area of the anti-nuclear antibodies.  X-ray of the left wrist 
revealed a grade 4 scapholunate advanced collapse and 
scaphotrapezotrapezoidal joint arthritis that was about stage 3.  
The examiner found that the Veteran had a very big scapholunate 
gap with actually almost a stage 2 radioscaphoid arthritis and 
very severe arthritis between the lunate and the capitates.

In December 2009, the Veteran underwent a VA joints examination.  
The VA examiner stated that the Veteran's claims file was 
reviewed.  The Veteran reported pain and weakness in the left 
wrist.  Daily pain was about a 5 or 6 on a scale of 1 to 10, but 
occasionally he would get a sudden sharp pain running from the 
dorsum of the wrist down into the thumb, index and middle finger.  
He also reported numbness that began and progressed in the last 
five years.  The Veteran denied coordination problems.  
Aggravating factors were cold weather, certain movements or 
positions, or driving.  Alleviating factors were rest, heat, and 
massaging and stretching the wrist and fingers.  The Veteran 
reported pain, stiffness, weakness, decreased speed of joint 
motion, tenderness, and paresthesias.  Findings were negative as 
to any deformity, giveaway, instability, incoordination, 
dislocation, subluxation, locking, or flare-ups of the joint 
disease.  On physical examination, there was no evidence of 
abnormal weight-bearing, loss of a bone or part of a bone, or 
inflammatory arthritis.  Objectively, there was weakness, reduced 
motion, moderate tenderness to palpation over the navicular bone 
area and the dorsum of the wrist, intact sensation to light touch 
(monofilament test), vibration, and pain through the arm, hand, 
and fingers.  Pulse, color, circulation were all intact, and 
coordination was normal.  No excess fatigability was found.  The 
examiner noted there was objective evidence of pain with active 
motion on the left wrist.  Range of motion measurements with 
active motion revealed dorsiflexion to 44 degrees, palmar flexion 
to 33 degrees, radial deviation to 22 degrees, and ulnar 
deviation to 17 degrees.  The examiner also noted that there was 
an additional limitation after three repetitions of the range of 
motion, mostly due to pain.  The range of motion after repetitive 
motion was dorsiflexion to 41 degrees, palmar flexion to 27 
degrees, radial deviation to 23 degrees, and ulnar deviation to 
17 degrees.  X-ray impression was marked degenerative 
osteoarthritic changes of the left wrist.  The diagnosis was 
chronic left wrist arthritis with pain, decreased range of 
motion, and weakness.  As for his occupational history, the 
Veteran reported that he was now retired because of eligibility 
by age, but when he was working his left wrist caused problems 
with reaching as he had to reposition his body to enable the 
wrist to be able to get to a part.  It had no effect on writing.  
The examiner noted that the disability's impact on occupational 
activities included decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, difficulty 
reaching, weakness, fatigue, and pain.  The examiner found that 
the left wrist disorder had no significant effects on shopping, 
feeding, bathing, toileting, and grooming, although there were 
mild effects on chores, recreation, traveling, dressing, and 
driving, and moderate effects on exercise and sports.

As previously noted, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, the maximum disability evaluation permitted for 
limitation of motion of the wrist, whether major or minor, is 10 
percent.  A 10 percent evaluation is currently in effect for the 
Veteran's service-connected left wrist disability.  Consequently, 
an evaluation in excess of 10 percent is not warranted for a left 
wrist disability under Diagnostic Code 5215.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The only diagnostic code 
that provides an evaluation in excess of 10 percent for a 
disability of the wrist is Diagnostic Code 5214.  38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2009).  Under Diagnostic Code 5214, 
favorable ankylosis of the wrist in 20 degree to 30 degree 
dorsiflexion warrants a 20 percent evaluation in the minor wrist 
and a 30 percent evaluation in the major wrist; ankylosis of the 
wrist in any other position, except favorable, warrants a 30 
percent evaluation in the minor wrist and a 40 percent evaluation 
in the major wrist; and unfavorable ankylosis of the wrist in any 
degree of palmar flexion or with ulnar or radial deviation 
warrants a 40 percent evaluation in the minor wrist and a 50 
percent evaluation in the major wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  However, the evidence does not show 
ankylosis of the left wrist.  See Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citations omitted) (defining ankylosis as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure").  Although the medical evidence reflects that the 
Veteran has had limited motion of the left wrist, there is no 
medical or lay evidence that the Veteran's left wrist is 
immobile.  Accordingly, an evaluation greater than 10 percent for 
the Veteran's service-connected left wrist disorder is not 
warranted under Diagnostic Code 5214

The evidence reflects findings of osteoarthritis with regard to 
the Veteran's left wrist disorder.  In this regard, the Veteran 
has submitted a February 2010 statement that he wished to be 
rated for this degenerative osteoarthritic changes in his left 
wrist.  However, Diagnostic Code 5003 directs that disabilities 
due to degenerative arthritis established by x-ray findings be 
rated on the basis of limitation of motion of the affected body 
part, or in this case, Diagnostic Code 5215 for limitation of 
motion of the wrist.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 
5010 (2009).  It further provides that only when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a rating of 
10 percent is for application for each such major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  A higher evaluation of 20 
percent is assigned only in the absence of limitation of motion, 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, which is not pertinent in this case.  In this 
case, 10 percent evaluation is already assigned under Diagnostic 
Code 5215 based on limitation of motion, therefore further 
consideration under the diagnostic codes 5003 and 5010 would be 
of no benefit to the Veteran.  Moreover, the evidence of record 
does not demonstrate any nonunion of the radius and ulna, 
impairment of the ulna, impairment of the radius, or impairment 
of supination and pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5210-13 (2009).  Although the Veteran reported numbness in the 
left wrist down to the thumb area, the December 2009 VA examiner 
noted that the Veteran's sensation to light touch was intact 
after monofilament testing.  38 U.S.C.A. §38 C.F.R. § 4.124a 
(2009).  Accordingly, an evaluation in excess of 10 percent is 
not warranted under alternate diagnostic codes.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran consistently reported left wrist pain.  The 
Veteran has also reported stiffness, weakness, and numbness in 
the left thumb, and he also complained of increased pain with 
movement and lifting objects more than 20 pounds.  At the March 
2008 and December 2009 VA joints examinations, the Veteran denied 
left wrist dislocation, subluxation, giveaway, instability, 
incoordination, locking, or flare-ups.  

Both the March 2008 and December 2009 VA examiners found weakness 
and tenderness to palpation of the left wrist, and reduced range 
of motion upon repetitive movement.  No excess fatigability was 
found.  In the March 2008 VA examination report, the Veteran 
stated that the effect of his left wrist condition on his daily 
activities was essentially not significant other than the pain.  
The March 2008 VA examiner noted that the Veteran's left wrist 
disorder had no significant effect on his occupation or daily 
activities, except that the Veteran stopped golfing or bowling 
due to increased pain.  It was noted that the Veteran worked as a 
computer technician for about 30 years but he had not missed any 
work because of his left wrist condition.  In the December 2009 
VA examination, the Veteran reported although he was now retired, 
the disability's impact on occupational activities was difficulty 
reaching objects.  The December 2009 VA examiner noted that the 
Veteran's disability's impact on occupational activities would 
include decreased mobility, decreased manual dexterity, problems 
with lifting and carrying, and difficulty reaching.  The examiner 
found that the Veteran's left wrist disorder had no significant 
effects on shopping, feeding, bathing, toileting, and grooming, 
although there were mild effects on chores, recreation, 
traveling, dressing, and driving, and moderate effects on 
exercise and sports.  

Although the VA examinations show reduced range of motion, to 
include the lowest range of motion upon repetitive movement, the 
range of motion of the Veteran's dorsiflexion and palmar flexion 
do not meet the criteria for a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Accordingly, upon review of the 
entire evidence of record and considering such factors as 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, and pain on movement, the Board 
finds that there is no additional function loss not already 
contemplated in the currently assigned 10 percent evaluation.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 
if, as in this case, a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, a DeLuca analysis would service no useful 
purpose since a higher evaluation is not assignable on the basis 
of limitation of motion); see also Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria under the Schedule reasonably describe a 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

In this case, the Veteran's disability picture is not so unusual 
or exceptional in nature as to render the current rating 
inadequate.  The Veteran's left wrist disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, the criteria 
for which are found to specifically contemplate the level of 
disability and symptomatology.  The Veteran's left wrist disorder 
was manifested by dorsiflexion to 20, 41, 44, 50, and 60 degrees 
out of a full 70 degrees; palmar flexion to 10, 27, 33, 70, and 
80 degrees out of a full 80 degrees; ulnar deviation to 17, 35, 
and 45 degrees out of a full 45 degrees, and radial deviation to 
15, 20, 22, and 23 out of a full 20 degrees, to include the 
reduced range of motion after repetitive motions; but no 
ankylosis.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
current disability rating assigned for her service-connected left 
wrist disorder.  A rating in excess of 10 percent is provided for 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214, but the medical 
evidence of record did not demonstrate that such manifestations 
were present in this case.  The criteria for the current 
disability rating more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected left wrist 
disorder, the evidence shows no distinct periods of time during 
the pendency of this appeal, during which the Veteran's 
service-connected left wrist disorder varied to such an extent 
that a rating greater than or less than 10 percent would be 
warranted.  Thus, staged ratings are not in order.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation in 
excess of 10 percent for service-connected residuals of a left 
wrist injury, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for residuals of 
a left wrist injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


